ASSIGNMENT OF RIGHTS AGREEMENT

 

This is is an Assignment of Rights Agreement dated the 16th day of April, 2001,
effective the 1st day of May, 2001 (“Effective Date”), by and between TelZuit
Technologies, Inc. (“TelZuit”), a Florida corporation with its principal place
of business in Florida and Stephan V. Kroecker (“Assignee”), of Florida.

 

WHEREAS, TelZuit wishes to assure itself the rights of the Assignee as described
in this Agreement and Assignee is willing to assign to TelZuit his rights upon
the terms and conditions hereinafter provided.

 

WHEREAS, Stephan V. Kroecker as CEO/President of TelZuit Technologies, Inc., has
been authorized by the Board of Directors of TelZuit to enter into this
agreement;

 

WHEREAS, Stephan V. Kroecker as Inventor and Designer of the Independence Unit
and its Accessories has sole rights thereto and sole authority to assign those
rights;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto hereby agree as follows:

 

The Assignee agrees to surrender all rights for equity labor, material and
Intellectual Properties of the Independence Unit and its Accessories including
but not limited to the CPS Module, the 25 Meter Wireless Unit and the Medical
Monitoring Patches. All of the aforementioned products are to be hereinafter
referenced as “The Unit”. In return TelZuit agrees to pay Assignee the sum of
Four Hundred, Fifty Thousand Dollars ($450.000.00). This sum shall be due and
payable when all manufacturing engineering for “The Unit” has been completed and
“The Unit” has been fully tested and approved by all necessary authorities and
“The Unit” has been patented and is ready for market. The purchase sum shall
then be paid at the rate of $6.00 per Unit sold. Payment to Assignee shall be
due and payable sixty (60) days in arrears of TelZuit’s receipt of payment for
each sale from its customers. Should “The Unit” be modified, such that it
becomes a ‘next product generation’, Assignee shall continue to be paid at the
rate of $6.00 per unit until the entire Four Hundred, Fifty Thousand Dollars has
been paid.

 

In addition to the above, Assignee will be paid a Royalty for all manufactured
Independence Units as referenced and subsequent ‘next product generations’ in
the sum of Three Dollars ($3.00) per unit. This shall remain in effect for the
life of the product and subsequent ‘next product generations’ and for all units
being manufactured by TelZuit, and/or it’s selected sub-licensees and/or
sub-contractors, both domestically and internationally. TelZuit will pay this
sum on a Quarterly basis to Stephan V. Kroecker and/or his heirs.

 

TelZuit Technologies, Inc. will bear all costs for ‘Patent(s)’ as required and
deemed appropriate in the name of Stephan V. Kroecker, as part of the Assignment
of Rights Agreement by and between “Assignee” and “TelZuit” for the Independence
Unit, Medical Monitoring Patch, GPS Module and 25 Meter Wireless Unit i.e., “The
Unit”.

 

Stephan V. Kroecker has entered into this Agreement to exclusively license to
TelZuit Technologies, Inc., the rights to manufacture, sell, distribute, market,
advertise and/or enter into sub-license/sub-contractor agreement(s) that benefit
and are deemed normal course-of-business agreements and/or contracts, both
domestically and internationally. Stephan V. Kroecker has also entered into an
Agreement to exclusively license to TelZuit Technologies, Inc. the rights to
design and develop related or ‘next product generations’ of “The Unit” and to
then manufacture, sell, distribute, market, advertise and/or enter into
sub-license/sub-contractor agreement(s) that benefit and are deemed normal
course-of-business agreements and/or contracts, both domestically and
internationally for these related and ‘next product generations’. All rights to
related products and to ‘next product generations’ will belong to TelZuit and no
further royalties will be due Assignee on these products other than as already
stated above.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seal this 16th
day of April, 2001.

 

BY:   

/S/

--------------------------------------------------------------------------------

  , for TelZuit Technologies, Inc. BY:   

/S/

--------------------------------------------------------------------------------

  , Assignee

 

State of Florida

County of Brevard

The foregoing instrument was acknowledged before me this 16th day of April, 2001
by Stephan v. Kroecker who has signed personally and on behalf of TelZuit
Technologies, Inc. and who is personally known to me and who did not take an
oath.

 

By:   

/S/

--------------------------------------------------------------------------------

  , Notary    349515.1